Citation Nr: 1716690	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  14-03 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma of the tongue, floor of the mouth, and of the head and neck. 

2.  Entitlement to service connection for a lumbar spine disability, to include degenerative joint disease (DJD), degenerative disc disease (DDD), and intervertebral disc syndrome (IVDS).

3.  Entitlement to service connection for pain radiating into the bilateral lower extremities, including as secondary to lumbar spine disability.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1965. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2011 and September 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in, Nashville, Tennessee.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Current squamous cell carcinoma of the tongue, floor of the mouth, and head and neck did not have its onset during active service, and was not otherwise caused by active service, including as a result of herbicide (Agent Orange) exposure.  

2.  Current lumbar spine disability did not have its onset during active service and was not caused by active service.  

3.  The Veteran did not develop radiating pain in the bilateral lower extremities during or as a result of service, or as a result of a service-connected disability.

4.  Current bilateral hearing loss and tinnitus did not have their onset during active service, or within one year after separation from service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for squamous cell carcinoma of the tongue, floor of the mouth, and of the head and neck, including as a result of herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for a lumbar spine disability have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309.

3.  The criteria for entitlement to service connection for radiating bilateral extremity pain, including as secondary to lumbar spine disability, have not been met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

4.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

5.  The criteria for service connection for bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letters sent to the Veteran in in August 2010, November 2010, June 2012, and July 2012.  

VA also has a duty to assist a claimant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of identified records to substantiate the claim.  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The Agency of Original Jurisdiction (AOJ) has obtained the Veteran's VA treatment records, and identified private treatment records to the extent possible, and the Veteran has been afforded adequate VA examinations with respect to each of his claims.  

The Board notes that VA treatment records associated with the claims file reference scanned records, including laboratory tests, pathology reports and a progress note, dated from 2006 to 2008, around the time his cancer diagnosis was made, and that these additional records do not appear to have obtained with his complete VA treatment records.  Notably, however, remand to obtain these records is not necessary as the existence or availability of these records is questionable, and therefore, such would only serve to delay the issuance of a decision in this appeal.  Moreover, the pathology reports and lab reports would only serve to confirm a diagnosis of claimed squamous cell carcinoma.  Here, however, the fact that the Veteran has a current a diagnosis for claimed squamous cell carcinoma is not in dispute.  Thus, as discussed below, the question before the Board with respect to this claim is the Veteran's exposure to herbicides during service.  Current laboratory tests results, pathology reports and a progress note could not establish such exposure during service and as such would not be relevant to the question of exposure.

Correspondence received in August 1996 indicated that the Veteran applied for disability benefits administered by the Social Security Administration (SSA) in March 1994.  While the Veteran's SSA records have not been obtained, remand for to obtain them is not necessary where there is no indication that these records may give rise to pertinent information with respect to the onset of the Veteran's claimed disabilities; neither has the Veteran contended as much.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  Thus, there is no duty for VA to obtain the Veteran's SSA records with respect to these claims.

Additionally, the Board notes that a September 2012 addendum VA examination report for the Veteran's spine indicated that he had been scheduled for a civilian neurology evaluation to address his chronic pain, and that there is no indication that an evaluation report has been associated with the claims.  Remand to attempt to obtain such a report, however, is not necessary where there is no confirmation that such an evaluation actually took place, and where the Veteran has been specifically asked in the multiple letters reference above to send copies of treatment records in his possession, or to provide authorization forms for VA to obtain private treatment records on his behalf.

The Board also acknowledges that a copy of service treatment records (STRs) made part of the Veteran's electronic file contains pages that are not legible.  The scanned STRs in question, however, contain a notation indicating that the quality of the scanning reflects the defects in the quality of the original documents.  Thus, there is no indication that further efforts could produce more legible STRs.  Where a claimant's service records are missing or incomplete, through no fault of his own, there is a heightened obligation for VA to assist a veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 370 (2005).  This heightened obligation, however, does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a service connection claim; rather, it increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to a veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995).

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence as required per laws and regulations.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for certain chronic diseases, including arthritis, and organic diseases of the nervous system, such as a sensorineural hearing loss and tinnitus, when such chronic disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); See Fountain v. McDonald, 27 Vet. App. 258 (2015) (.  

      A.  Squamous Cell Carcinoma 

The record confirms that the Veteran was diagnosed with stage III squamous cell carcinoma of the base of the tongue and of the head in August 2007.  His only contention with respect to the etiological relationship between his cancer and his active service is that he was exposed to Agent Orange during service.  

Service connection may be established on a legal presumption based on exposure to herbicide agents, including Agent Orange, where a veteran served on active duty in the Republic of Vietnam (RVN) during the Vietnam era (from January 1962 to May 1975) and has a certain listed disability that becomes manifest to a degree of 10 percent or more any time after service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii)(iii), 3.309.  

While the Veteran's claimed cancer is not included in the list of disabilities for which service connection may be granted on a presumed basis, he has submitted a February 2011 letter from his private treating oncologist, R. T. L., M.D.  Dr. L. noted that he had treated a number of veterans of the Vietnam Era who were exposed to Agent Orange and that it was his belief that the Veteran's cancers were a result of exposure to the dioxin-based toxin, Agent Orange.  

Irrespective of whether the Veteran's claimed cancer may be associated with Agent Orange exposure, the February 2011 letter from the Veteran's private oncologist offers little probative value with respect to the principal question before the Board, whether the Veteran was exposed to herbicides during his active service.  Here, the Veteran did not have service in RVN; rather, he contends that he was exposed to Agent Orange as a result of handling 55-gallon drums that he believes contained Agent Orange during his service in Okinawa.  

In support of his appeal, the Veteran submitted several statements from fellow service members who indicated that they, together with the Veteran, emptied the remaining contents of several of the drums and that vegetation died in the area where the drums were emptied.  Some of these fellow service members indicated that they developed rashes and other conditions as a result of handling liquids that had been contained in the drums.  One fellow service member indicated that some drums had an orange stripe painted on them.  

In February 2011, the AOJ requested verification of the Veteran's exposure to herbicides during service in Okinawa from the Joint Services Records Research Center (JSRRC), as mandated in VA's Adjudication Procedures Manual, M21-1MR.  See M21-1MR, IV.ii.1.H.7.  In a March 2011 response, the JSRRC indicated that it had reviewed the Veteran's unit histories, and that these did not document spraying, testing, transporting, storage, or usage of Agent Orange.  Moreover, Okinawa was not a listed herbicide spray area or test site.  The JSRRC, therefore, was not able to verify the Veteran's exposure to Agent Orange.  

Although the Veteran and his fellow service members have asserted their belief that they were exposed to Agent Orange while disposing of contents of, and otherwise handling, 55-gallon drums during service in Okinawa, there assertions amount to no more than speculation.  None of the service-members asserted more than a firm belief that at least some of the drums contained remnants of Agent Orange.  As such, there is no positive confirmation of the Veteran's exposure to Agent Orange during service in Okinawa.  

In reaching this determination, the Board also notes that the Veteran was additionally confirmed to have completed parachute jumping in Thailand in June 1963.  While VA's M21-1MR directs the AOJ to conduct further development to confirm herbicide exposure for Veteran's who had service in Thailand during the Vietnam Era and alleged exposure to Agent Orange, the Veteran's confirmed presence in Thailand in June 1963 preceded the Vietnam Era by more than one year; thus, exposure to Agent Orange as a result of service Thailand cannot be confirmed and pursuing further development to confirm such exposure is unnecessary.  See M21-1MR, IV.ii.1.H.5

In view of the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran was exposed to herbicides while on active duty.  Consequently, any evidence indicating that his claimed cancers developed as a result of exposure to Agent Orange is not probative.  Cf. 38 C.F.R. §§ 3.307, 3.309(e).  Accordingly, the preponderance of the evidence is against a finding that either the in-service or nexus elements are met in this case as to his claimed cancers of the tongue, floor of the mouth, and of the head and neck.  Hence, the appeal must be denied as to these claims.

	


C.  Lumbar Spine and Radiating Lower Extremity Pain

The Veteran has a current low back disability.  A September 2012 addendum VA examination report noted diagnoses of DJD and DDD.  The record additionally contains a June 2012 MRI report which showed right paracentral disc herniation at L5-S1, and bulging of the annulus fibrosis with mild spinal stenosis.  Generalized building of the disc at L4-5, and a moderate-size spur projecting into the spinal canal at L5-S1 were show in a September 1994 MRI report. 

With respect to in-service incurrence of an injury or disease, review of the Veteran's legible STRs does not confirm any complaints of back pain or trouble during service; nor has the Veteran contended as much.  The Veteran has asserted that he developed lumbar spine disability as a result of making multiple parachute jumps during service.  His DD Form 214 confirms his receipt of the Parachutist Badge, and his service personnel records confirm that he completed several jumps.

The record is devoid of medical evidence of treatment for back pain following the Veteran's separation from service in November 1965 through September 1994.  He indicated in an August 1995 statement, in support of a November 1994 application for non-service connected pension benefits, that in September 1994 he fell from scaffolding in a barn and that the injury resulted in his reported back condition.  

In his November 2012 notice of disagreement (NOD), after service connection was denied for the claimed lumbar spine disability, the Veteran indicated that he began having lower back pain during service and that it continued after service.  In an earlier statement received in July 2012, the Veteran specifically indicated that he hurt his legs and back while jumping as a paratrooper, and that did not have problems until 1966, approximately one year after his separation from service.  

In the September 2012 addendum VA examination report, the examiner provided the opinion that the Veteran's claimed low back disability was less likely than not incurred during service or caused by his claimed in-service injury, event, or illness.  The examiner explained the opinion by noting that there was no record of back injury during service, and that while he had a history of completing multiple parachute jumps that are capable of causing back injury, he was discharged without any indication of physical problems.  

In light of the evidence of record, the Board finds the VA examiner's opinion to be fully informed, fully articulated, and well-reasoned.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The examiner was fully familiar with the Veteran's parachute jumping history, his medical history as contained in the record, and the Veteran informed him of his back pain history.  Even so, the examiner noted that he could not provide a favorable nexus opinion given the Veteran's back pain history.

While the Veteran has asserted his belief that his claimed low back disability was the result of in-service back injury, such an etiology opinion requires medical expertise as it is complex in nature and not capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Where he lacks such expertise, his opinions are not probative.  

Moreover, the Board finds that the Veteran's credibility with respect to his back and radiating lower extremity pain claims is called into question, not only as a result of his contradictory reports as to the onset of the disability, but also where he previously filed a claim of entitlement to service connection for hypertension and a nervous condition in November 1994.  In that claim, he also indicated that he was seeking non-service connected pension benefits as a result of the back injury, which was the result of his fall from scaffolding.  The Veteran additionally omitted the claim for service connection for a back disability from his July 2010 claim for knee and ankle problems as a result of "airborne jumps."  The Board observes that it is unlikely that the Veteran would omit a service connection claim for a back disability claim from these prior submissions, especially if he had indeed suffered from back pain since service, as he indicated in his November 2012 NOD, and if he believed that such back pain/disability was the result of service.  As such, the evidence also fails to establish a continuity of back pain symptoms since service.  

The evidence of record fails to indicate anything but an instance of back pain in November 1994, nearly 20 years after his separation from service, and subsequent back pain symptoms occurring in June 2012 when he filed his subsequent service connection claim.  Most notably, at the time of his November 1994 claim, the Veteran demonstrated a lack of belief that his back pain was a result of service; but rather, that he believed that the back pain was a result of his fall from scaffolding.  Thus, the evidence fails to establish an etiology between the Veteran's current back disabilities and his active service.  

With respect to the claim for radiating pain in to the lower extremities, the Veteran has also asserted that he has and burning in his legs and feet.  In his November 2012 NOD, he indicated that his intention was for the claim to be considered as peripheral neuropathy.  The AOJ has considered the claim as sciatic radiculopathy associated with IVDS.

Notably, an August 2012 VA examination report assessed the Veteran with mild sciatic nerve radiculopathy involving the lower extremities, as a result of lumbar spine disability.  While service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder, the Board has determined that service connection is not warranted for the claimed lumbar spine disability.  See 38 C.F.R. § 3.310.  Service connection for bilateral lower extremity radiculopathy, therefore, cannot be warranted. 

The Board notes that service connection may also be warranted for early-onset peripheral neuropathy on a presumptive basis for Veteran's exposed to Agent Orange during service.  See 38 C.F.R. §§ 3.307, 3.309.  As the Board has determined, however, that the preponderance of the evidence is against a finding that the Veteran was exposed to herbicides while on active duty, further consideration of the nature or onset of any peripheral neuropathy is not warranted. 

Accordingly, the preponderance of evidence is against a finding that the Veteran's current back disability is at least as likely as not etiologically related to his active service.  Additionally, the preponderance of the evidence is against any finding that the Veteran has radiating pain into the lower extremities as a result of service-connected disability or as a result of exposure to herbicides.  Hence, the appeal must be denied as to these claims.

	D.  Hearing Loss and Tinnitus

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz for one ear are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  

Findings from a July 2012 VA audiological examination report showed that the Veteran had current hearing loss disability for VA purposes.  Examination findings also noted the Veteran's report of recurrent tinnitus; which he is competent to report.  Charles v. Principi, 16 Vet. App. 370 (2002).

Legible STRs do not indicate that the Veteran complained of or was diagnosed with hearing loss or tinnitus during service.  The July 2012 VA examination report noted that the Veteran's October 1965 separation examination showed that he had zero dB auditory threshold for all frequencies from 500 to 4000 Hz.  Nonetheless, the Veteran has credibly reported being exposed to hazardous military noise during service.  Specifically, he indicated that he was exposed to loud aircraft noise when jumping out of planes, and that he rode in helicopters for periods from 30 minutes to one hour and cargo planes for periods of four to five hours.  The Board finds that the Veteran was exposed to hazardous military noise.

The first evidence of hearing loss found in the record is that noted in a private June 2012 audiological evaluation report.  The Veteran apparently did not receive treatment for hearing loss, however, until following his July 2012 VA examination, where he was referred for VA treatment for amplification for hearing loss, as indicated in a September 2012 audiology progress note.  

The July 2012 VA examiner provided the opinion that the Veteran's hearing loss was less likely than not caused by or a result of an event during service.  While the examiner noted the Veteran's reported hazardous military noise exposure, she concluded that the military noise exposure appeared to be somewhat limited, and that there appeared to have been significant hazardous occupational noise exposure following the Veteran's separation from service.  Here, the examiner noted that the Veteran had worked as a machine operator and in zinc mines, with exposure to noise from heavy equipment, although hearing protective devices were required in both occupations.  

The examiner also gave the opinion that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  She noted that this was because hearing loss was less likely than not due to military noise exposure, and that there is a significant association between tinnitus, noise exposure and hearing loss. 

The Veteran submitted a June 2012 letter from his private clinical audiologist.  In the letter, the audiologist noted the Veteran's periodic exposure to jet engine noise during service, without the use of hearing protection.  She provided the opinion that the Veteran's hearing loss and tinnitus were at least as likely as not the result of his military noise exposure.  The audiologist, however, did not provide reasons for this opinion.  As such, the audiologist's opinion is of minimal probative value.  Cf. Nieves-Rodriguez, supra.

There is essentially no indication in the record when the Veteran's hearing loss and tinnitus began.  Moreover, there is no evidence of hearing loss or tinnitus in the record prior to the Veteran's June 2012 private audiological evaluation, which took place nearly 37 years after his separation from service.  

Although the Veteran reported during his July 2012 VA audiological examination that he use hearing protection when exposed to hazardous occupational noise, the most probative evidence of record is that his hearing loss and tinnitus are the result of after service occupational noise exposure.  In this regard, the July 2012 VA examiner's opinion was fully informed, fully articulated, and well-reasoned.  The examiner took into consideration the Veteran's reported military noise exposure, his occupational noise exposure, and his apparent history of hearing loss and tinnitus.  See Nieves-Rodriguez, supra.  Based on this evidence, the Board cannot make a finding that the Veteran's hearing loss and tinnitus were at least as likely as not the result of hazardous military noise exposure.   

While the Veteran has presented his belief that his hearing loss and tinnitus were the result of his exposure to hazardous military noise, the question of an actual association between his hearing loss and tinnitus, diagnosed many years after his separation from service, and his hazardous military noise exposure is a medical question too complex for lay person to competently address.  See 38 C.F.R. § 3.159(a); see Jandreau, 492 F.3d at 1377.  

Based on the foregoing, the preponderance of evidence is against a finding that the Veteran's current hearing loss and tinnitus are at least as likely as not etiologically related to his hazardous military noise exposure.  Hence, the appeal must be denied as to these claims.


ORDER

Entitlement to service connection for squamous cell carcinoma of the tongue, floor of the mouth, and of the head and neck is denied.

Entitlement to service connection for lumbar spine disability is denied.

Entitlement to service connection for radiating pain into the bilateral lower extremities is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.  



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


